In an action, inter alia, to recover damages for slander, the defendant appeals from an order of the Supreme Court, Westchester County (Rosato, J.), entered March 5, 1993, which denied his motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the defendant’s motion for summary judgment, inasmuch as the conflicting evidence submitted in relation to the motion raised triable issues of fact. Specifically, a question exists, inter alia, with respect to whether the allegedly defamatory remarks made by the defendant were uttered within the scope of his official duties as a Village Trustee, an inquiry which is relevant to his proffered defense of absolute privilege (see generally, Clark v McGee, 49 NY2d 613). Furthermore, an issue exists concerning whether the statements were made with actual malice so as to defeat the defense of qualified privilege (see generally, Liberman v *715Gelstein, 80 NY2d 429; Toker v Pollak, 44 NY2d 211). In view of the foregoing, summary judgment is inappropriate on the present record. Thompson, J. P., Sullivan, Friedmann and Krausman, JJ., concur.